United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1286
Issued: December 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 15, 2014 appellant, through his attorney, filed a timely appeal from a May 1,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant sustained left carpal tunnel syndrome in the performance
of duty.
FACTUAL HISTORY
On July 25, 2013 appellant, a 68-year-old information technology (IT) specialist
(customer support), filed an occupational disease claim alleging that his left carpal tunnel
1

5 U.S.C. § 8101 et seq.

syndrome was causally related to his federal employment. He explained that his position
required him to use his wrists and hands repetitively to install software and distribute work
orders.
A May 31, 2013 electromyogram of the left upper extremity showed normal insertional
activity with good recruitment in all muscles. A nerve conduction study showed bilateral mild
focal median neuropathy at the wrist (carpal tunnel) without evidence of denervation in the left
hand.
In a decision dated October 15, 2013, OWCP denied appellant’s injury claim. It found
that the injury, accident or employment factor occurred as alleged and that a medical condition
was diagnosed, but the medical evidence did not explain how the diagnosed condition was
caused by factors of employment.
Appellant requested reconsideration. He submitted an unsigned January 16, 2014
treatment note from the office of Dr. Dean W. Smith, a Board-certified orthopedic surgeon
specializing in hand surgery. Appellant presented with a primary complaint of severe numbness
and tingling in the left hand, thumb, index finger, and long finger. Symptoms began on
April 12, 2013. Appellant gave a history of gradual onset that was work related. He advised that
the mechanism of injury was prolonged use of the hands and wrists. Possibly related factors,
appellant added, included frequent typing. He stated that it was aggravated by use of the hand,
use of the computer, and wrist flexion.
On examination there was no edema or atrophy. There was pain with palpation over the
volar wrist and forearm. Color and pulses were normal. Compression test was positive for
carpal tunnel. Tinel’s test was positive for carpal tunnel syndrome. Appellant was assessed with
left carpal tunnel syndrome. It was noted that most of his symptoms clinically appeared to be
peripheral nerve compression and work related. The treatment note stated the following: “This
note has not been signed and may be incomplete.”
In a decision dated May 1, 2014, OWCP reviewed the merits of appellant’s case and
denied modification of its prior decision. It observed that the January 16, 2014 medical report
gave a vague description of what occurred at work. OWCP did not include a description of the
specific employment duties or activities that appellant outlined on his injury claim form and
provided no opinion on causal relationship. The decision read: “Such a relationship must be
shown by rationalized medical evidence of causal relation based upon a specific and accurate
history of employment incident or conditions which are alleged to have caused or exacerbated a
disability.” OWCP found that appellant’s claim remained denied because his physician had not
provided sufficient medical rationale to support that the condition identified in the medical
reports was causally related to the specific work factors appellant identified as causing the
condition.
On appeal, appellant argues that Dr. Smith identified the mechanism of injury as
prolonged use of the hands and wrists on computers. He argues that Dr. Smith specifically stated
that his carpal tunnel syndrome was due to frequent typing and was aggravated by the use of
computers and wrist flexion. Further, Dr. Smith stated that the symptoms appeared to be

2

peripheral nerve compression and work related, and were confirmed by clinical studies showing
left carpal tunnel syndrome.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his or her duty.2 An employee seeking benefits
under FECA has the burden of proof to establish the essential elements of his or her claim.
When an employee claims that he or she sustained an injury in the performance of duty, he or
she must submit sufficient evidence to establish that he or she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. He or she must also
establish that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty,6 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
ANALYSIS
OWCP accepts the duties that appellant performed in his position as an IT specialist
(customer service). Appellant has thus met his burden to establish that he experienced a specific
event, incident or exposure occurring at the time, place and in the manner alleged. The question
for determination is whether these duties caused an injury.
As the Board noted above, the medical evidence generally required to establish causal
relationship is rationalized medical opinion evidence. Appellant points to the January 16, 2014
treatment note from Dr. Smith, the orthopedic surgeon. However, the note was unsigned. The
Board has held that unsigned progress notes do not constitute competent medical evidence, as it
cannot be determined whether the individual who completed them was a qualified physician.8

2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

Morris Scanlon, 11 ECAB 384, 385 (1960).

7

William E. Enright, 31 ECAB 426, 430 (1980).

8

M.W., Docket No. 13-26 (issued March 5, 2013).

3

As the January 16, 2014 treatment note is unsigned, it does not constitute competent
medical opinion evidence and is of no probative value.9 Accordingly, the Board finds that
appellant has not met his burden of proof to establish left carpal tunnel syndrome in the
performance of duty. The Board will affirm OWCP’s May 1, 2014 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden to establish that he sustained a left
carpal tunnel injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 1, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 3, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See supra note 8; see also Merton J. Sills, 39 ECAB 572 (1988).

4

